Order entered November 30, 2015




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-14-00913-CV

                               SHEIK TEHUTI, Appellant

                                            V.

                            ATMOS ENERGY CORP, Appellee

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-12135

                                        ORDER
      Appellant Sheik Tehuti’s motion complaining of “Jurisdiction Violation” and “Malicious

Prosecution” is DENIED.




                                                   /s/   ADA BROWN
                                                         JUSTICE